Title: To Thomas Jefferson from William Short, 6 November 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 6. 1790.

My last letters to you were of the 21st. and 25th. ulto. by M. St. Triest, 27th. by the English packet, 30th. and 2d. inst. by the way of London. This last was merely to inform you that the English messenger had passed through this place, and brought despatches as well to the Spanish as English Ambassador which decided that peace would not be interrupted between those two powers. Since then nothing further is known officially, but the articles of pacification are expected daily.—It is useless to mention that the papers contained in your letter of Aug. 10. will not be shewn to M. de F.—I have said to Count D’E. what was necessary, in the manner you desired. He is fully satisfied and says he is sure something like it must happen as soon as one of the three parties shall be sufficiently enlightened to see its own interests.
I have only had a few words of conversation with the Spanish Ambassador alone, since that mentioned formerly. I was in hopes that accident would throw us together tête à tête, which I thought would be better than to have the air of seeking it.—We were again interrupted after a few words had passed in which he told me that he had been told that there was an American at London qui intriguoit beaucoup. I told him it was probably Miranda [to whom he alluded. He said no, that he knew Miranda, that the person he meant was a Colonel, and an American of the U.S., that he had been told his name but that he had forgotten it. He added also that he had been a long time in London. I thought then it was Miranda, whom his informant had mistaken for an American of the U.S. as he frequently gave himself for such in other parts of Europe, and I still think it more applicable to him than any other person in London. I know not what change the peace will make, but I think that if a war had taken place, the Spanish Ambassador here, who has much influence, as it is supposed, at Madrid, would have listened without much difficulty to arrangements in the nature of those you speak of in your letter to Mr. C. Even as it is, I should suppose it not amiss to have the idea set agoing by the French court by way of experiment. Should you approve of this it would be well to give instructions respecting it without loss of time. This is the most favorable moment that will probably ever occur at Paris. 1. Because M. de Montmorin who will probably remain and is talked of as prime minister, is well acquainted with the Spanish court. 2. Because he is not only personally attached to M. de la fayette, but knowing that he owes the preservation of his place to him, is fully disposed to enter into all his views. 3. Because more confidence can be had in M. de la fayette than any other person in this business; so that by his means it might be ascertained to  what length the court of Madrid could be induced to go, and that without the U.S. committing themselves at all. 4. Because it is very possible that under another administration] our views might be thwarted instead of being promoted by this country.
No other change in the ministry has taken place since the resignation of M. de la Luzerne. It is known however that they are to go out, and that they have remained thus long only because no choice is yet made of their successors. The Marquis de la fayette desires to make M. de Montmorin prime Minister and to bring in very unknown and subordinate characters for the departments, under the idea that their being commoners will give more pleasure to the nation. In this however I fear he will be mistaken. For although they are here perfectly reconciled to the idea of pulling down all those who were considered as being elevated either by birth or by places, yet I do not believe they would see without envy inferior people placed in elevated stations. This business is now negociating between M. de la fayette, Montmorin and the court.
The rapporteur of the domanial committee tells me that he had proposed to explain the decree so as to extend the abolition of the droits d’Aubaine to the islands, that the committee were unanimously for it as it had been always their intention and had authorized him to report it to the assembly. I advised him to use the term all the foreign possessions of France; so as to express more fully their idea and to leave no ground for fiscal abuse, which he has determined to do, and intends making this report the first moment that an opportunity offers. He is sure of carrying it without any kind of opposition, as he tells me.
I intended to have set out for Amsterdam three days ago and was ready, but I have been detained until now by the pressing sollicitations of the Marquis de la fayette who insisted that I should meet a committee at his house, of several members of the assembly on the subject of our commerce. He himself is so totally absorbed by the functions of his place that I thought it advisable not to lose that opportunity of conferring with several of the leading members of the assembly collected for the purpose, and particularly as the subjects of tobacco and oil are to be treated by them in a very short time. This committee assembled yesterday evening and I had the pleasure to observe that they came by degrees to acknowlege the importance of keeping up their commercial connexions with the United States, not only because they were advantageous in themselves, but because their political connexions depended on them.

You will be surprized perhaps to find that bringing them to this point is considered as something gained; but you can have no idea of the preventions which exist in the assembly against the commerce of the U.S. It proceeds from several causes, of which however the principal is that those who are listened to on commercial matters being the deputies of the trading towns who are merchants, have either suffered themselves mediately or immediately, or been witnesses of those who have suffered in their commercial speculations with America. Another reason also is that these same persons see with an evil eye whatever regards the commerce of a people that they fear will sooner or later, lawfully or unlawfully take from them a part of their profits in the West India trade of which they consider the monopoly as their birthright. You may add to this their idea of our preference in favor of every thing English which induces us as they say, to take bills of exchange on London for the articles we sell in their ports, so that all sacrifices made to encourage our commerce become a pure loss. They say that the returns of the balance of commerce shew that this preference augments; since in 1782, the balance in favor of France with the U.S. was 10,531,000.₶ and in 1788, the balance on the contrary was in favor of the Americans 4,84,400.₶ I classed their several observations and answered them in a manner which satisfied several. I will not repeat to you all the details here. The outlines were that altho a sudden peace, arriving on speculations made for war, might have injured all the merchants engaged in it, that although French Merchants adventuring their capital imprudently in a commerce with which they were entirely unacquainted, or confiding it to persons unworthy of the trust, might have suffered by it, yet that did not change the nature of things and that certainly commerce with a nation that furnished raw materials and took in return those which were manufactured must be advantageous—that France could furnish many of the manufactures of which we had occasion on as good terms as England, and that her wines and brandies were sure of a market with us and that our numbers were increasing rapidly so that the market would be increased in the same proportion—that the balance of commerce appeared so much against France because our productions were brought into her ports as well by English as American vessels and the former, being on account of English houses, it suited them best to take bills on that country, or were laden with articles of exportation which entered into their balance with England; of this the last year furnished abundant proof, besides that the balance of commerce was not always a sure guide by which to judge of the advantages of commerce. I instanced the article of tobacco and supposed that if the U.S. should have sent to France for the value of eight millions annually without taking any thing but cash in return, yet if this tobacco was converted in France into a revenue of thirty millions, or was re-exported to other countries so as to produce a greater value than the eight millions, it could not be considered as a losing trade although by the rule of the balance of commerce it would appear so. The same was applicable to the other articles of exportation from the U.S. as being aliment either for the inhabitants or manufactures of France.
Their prejudices with respect to the American commerce in general removed, there still remained the difficulties with respect to the systems of the two committees relative to tobacco and whale oils, by which the one was much diminished in its consumption and still kept under a monopoly and the other prohibited altogether.—I have frequently spoken to you of the plan of the committee respecting tobacco. As soon as the report was made to the assembly there seemed little doubt of its passing for the reasons which I formerly mentioned. In order to induce the assembly however to examine this question I prevailed on Count De Moustier to publish the pamphlet which I inclose you, and to add his name to it, as among the multitude of writings which appear here daily few of those which are anonymous are attended to. I made very full notes on the subject also, and treated it in a different point of view, and had them translated and by the Marquis de la Fayette’s desire converted into a speech, which he is to deliver as his own in the assembly, or put into the hands of some one of his friends if he thinks it will produce a better effect.
The plan of the committee is there combated because 1. it preserves the expense and abuse of an administration by regie. 2. the regie would send specie out of the country to purchase the tobacco. 3. it was an injustice to those parts of France which could not cultivate tobacco, as there would naturally be a tendence both in the provinces that cultivate it, and in the regie to keep up the price as high as possible. 4. the tobacco being free once it had passed the frontiers, and the price at which the committee supposed it would be sold, being from 40 to 48 sous the pound, it would be impossible to prevent smuggling, with so great an inducement to it and so little means of pursuing and detecting it. Thus the revenue would necessarily be much diminished and be always uncertain, whilst the expence of the regie would continue the same.  5. although the assembly may suppose that under the principles of the present constitution they cannot prohibit the cultivation of tobacco, or cannot reconcile the prohibition with the abolition of the barriers and the privileges of Alsace and Lorraine, yet it is impolitic to invite to this cultivation by a monopoly on foreign tobacco, as it is known that it exhausts the soil and requires more manure than any other, and will necessarily diminish the quantity of productions essential to the subsistance of the people.
In lieu of the plan of the committee it was proposed to admit the free importation of foreign tobacco subject only to such a duty on entering the Kingdom as would not endanger smuggling and after that put on the footing of home made tobacco, and if judged proper, subjected with it, to an excise. As this latter mode of taxation however was proscribed by the assembly it was supposed that only the duty on entry would be adopted. Estimating this at five sous a pound, it was thought it would at that rate prevent the cultivation in France, and of course the consumption remaining as heretofore, would produce on 23,400,000. pounds, a revenue of 5,850,000.₶ This being free of the uncertainty and expence of the revenue promised by the regie was thought preferable to it, and particularly as it would probably augment; the diminution in the price tending naturally to an augmentation in the quantity consumed. Tobacco being brought to France by merchants it became their interest to take in return such articles of French manufacture and productions as suited them. The American taste would thus become accustomed to them and whilst it held out a new debouché for the manufactures of this country it prevented the exportation of specie to purchase American tobacco. This being the most considerable article of American commerce, if admitted freely into France, would draw after it other branches of that commerce, as the accessory naturally adheres to the principal.
Another plan proposed at the same time with less hopes however of success at present, although time would probably demonstrate its propriety, was to abandon altogether the idea of revenue on tobacco and to admit it free of duty, in order to secure greater advantages in another way. In support of this the following considerations were submitted. 1. There are exported annually from the U.S. 100,000,000 pounds of tobacco. These are carried almost wholly to G. Britain in the first instance, from ten to twelve millions of pounds are consumed there and the rest re-exported to foreign markets. The original value of the whole of this tobacco  may be estimated at 24,000,000.₶ The freight of tobacco is supposed to be somewhat less than 1/3 of its value—say 7,800,000.₶ The English have about 2/3 of the freight of our exportations to Europe. Their proportion then of the freight of tobacco would be 5,200,000.₶ This added to the original value makes 29,200,000.₶ 2. The article is paid for in the manufactures of England, and thus becomes an aliment to them, and at the same time increases the number of their sailors. 3. It also produces a revenue of 15,000,000.₶ for the public treasury, which is more in proportion to the number of inhabitants in England than it yielded in France under the monopoly. 4. The manufacture of tobacco is acknowleged to be superior in France to what it is in England.
On these data it appeared that if American tobacco should be admitted here free of duty, the consequences would be as follow. 1. All the tobacco which now goes to England would come to France in the first instance, because there is an high duty in the one case and none in the other. 2. France would supply foreign markets instead of England, notwithstanding the drawbacks there allowed, because her manufacture is allowed to be superior. 3. This aliment to the manufactures of England, which are both the rival and destruction of those of France, would not only be taken from them, but applied to vivify the agriculture and manufactures of France, because the importation would be paid for either in their immediate productions, or such as commerce should have brought to France for that purpose. 4. The number of sailors necessary for the transportation of this article (or ⅔ of them, being the English proportion of them) might not only be taken from the English marine, but added to that of France, as it would be easy to regulate that it should be brought only in French or American bottoms. 5. The English would be deprived by this means of a considerable part of their revenue on this article also, because every port in France would then, as Dunkirk now, be tempted to smuggle it into England. If France renounces the idea of revenue on tobacco it is something gained without doubt to take it also from her rival. 6. The nation which has the importation of the whole or much the greater part of the American tobacco, will have great advantages also in drawing after it the other articles of American commerce, as they are necessarily more or less connected with each other. Hence the probability of rescuing the rising commerce of the U.S. from the hands of a rival and of concentrating it in France. Hence also advantages of a political nature which as they regard the U.S. must necessarily depend on commercial connexions in a very great degree.—It may be now asked if the promise of an uncertain revenue of 12. millions, with the preservation of a regie and the inconveniences abovementioned, is to be perferred to the advantages resulting from an admission of foreign tobacco free of duty?
These are the principal arguments which I have used on the subject of tobacco. They have been perfectly satisfactory to M. de Montmorin, who would immediately adopt the free system if it depended on him. I cannot say what effect they will have in the assembly when delivered there. The deputies extraordinary of commerce, who approved in the beginning the plan of the committee on this article, have since been brought over to the system of a duty on the entry. I send you inclosed an address they have distributed to the members of the assembly to-day on the subject. Some of their bases as you will see, are not the same which, I have adopted. They chose to exaggerate them, as they told me, in hopes of having more weight with the assembly, who would be too ignorant or too much employed to prove the contrary. This was their mode and therefore I had no objection to make to it. If the assembly adopt the principle, they may be induced to lower the duty to five sous the pound, as most of the members are of opinion that an higher duty cannot be collected without too great a temptation to smuggling.—The idea of Ships of 200. tons is altogether theirs. It will be more difficult to induce them to change it. I shall desire M. de la fayette however to try it fully as it is evident that we have a great interest in having the size of the ships reduced as much as possible.
The subject of oil was discussed also at the Marquis de la fayette’s, in general terms. I had previously made notes likewise on that subject to be used in the assembly. This letter becomes too long to go into details. The outlines are 1. that by excluding the American oils a means of exchange between the two countries is taken away.—2. If that commerce were encouraged and confined to American and French bottoms it would be a better nursery of seamen than the whale fishery.—3. The cabotage of France is now in the hands of foreigners. If the same encouragement were given to it as to the whale fishery it would produce many more sailors and until France has a superabundance for that business, it is impolitic to use her resources in raising them at a distance, as they cost dearer, and are more exposed to be cut off by an enemy at the beginning of a war.—4. At present, a premium of 50.₶ a ton is allowed on vessels fitted out in France for the whale fishery. A duty  of 10.₶ 15’ a barrel is levied on the American oils. The freight, insurance and commission on oils sent from the U.S. to America may be estimated at 63.₶ a ton. Most of the articles for fitting out a vessel on the whale business cost the American fisherman dearer than it does the French. If these advantages are not sufficient to support the fishery in France it may be averred that it is impolitic to try it.—The Nantucket fishermen settled in France say they are not sufficient and have induced the committee to exclude American oils. They ground their petition on the arret du Conseil of 87 which admitted them being repealed in 88, and revived only provisoirement by the influence of M. de la fayette, until the national fishery should suffice. They say that it now suffices as they have large quantities of oil on hand unsold. As they had hopes however of getting the American oils excluded for some time past, they would naturally have held up their oils for a better price, so that the large quantities they say they have on hand, prove nothing.—5. Although vegetable oils may be a kind of check, as is pretended, to prevent the whale-oils getting beyond a certain price, yet the American oils being excluded, and this supply confined to a few houses at Dunkirk and L’Orient will certainly raise the price, whilst every thing should be done, on the contrary to render this article, so essential to a variety of purposes, as abundant as possible.—5. [i.e., 6] It is hoped that numbers of the Nantucket fishermen if deprived of a market for their oils will be brought to France. A greater number would certainly go to England and the English possessions in America, and of course the relative difference between the number of sailors in the two countries will become more considerable than at present. 6. [i.e., 7] The English now admit American oils on American as well as English bottoms. This comparison will produce unquestionably an evil impression on the minds of the Eastern fishermen in America. Their interests will thus become common with the English fishermen and opposed to those of the French.—All the arguments above apply equally to the admission of the American Codfish with low duties and besides, being an article of subsistance, it should be encouraged as much as possible for the advantages of population and manufactures, which in all countries depend on the low price of food.
As the committee seemed to listen with attention to these ideas, and insisted on a second meeting tomorrow evening at which a greater number of members should be assembled, I have agreed to stay, supposing it more important to make use of this opportunity  of obtaining advantages for the American commerce if possible, than to arrive two days sooner at Amsterdam.
I have had already some conversations with some of the members of the committee of commerce. They had raised the duties on American salted meats, as I mentioned to you in my No. 44. to 10.₶ They have agreed now as you will see by the papers inclosed, which they have communicated to me, to reduce it to 5.₶ This is too high but they will not consent to a lower duty. Salted meats brought to France to be re-exported to their islands or elsewhere, do not pay any duty, and this has been the law as they tell me ever since the year 48.
I mentioned to you in a former letter that it would not be possible to keep it long a secret that the million and an half of florins were at my disposal, as it had been communicated to Mr. J. Van Staphorst at this place. He immediately informed Swann and Le Coulteux of it, I believe rather inadvertently than with an evil intention, although he had been desired by his house not to mention it. Besides the letters from Amsterdam on this subject had been sent through the post, and those from the Secretary of the treasury to me had been sent through the hands of M. de Montmorin. Under these circumstances I have thought it best to mention to him that the money would be paid as soon as it could be remitted from Amsterdam. I mentioned to him at the same time what you desired in your letter of Aug. 26. with which he seemed perfectly satisfied. I modified however what related to our efforts and to the colonies because this did not appear the proper time for it.—I hope my making this communication to M. de Montmorin at present under the present circumstances, instead of waiting until the subject of the colonies shall be taken up, will be approved by you. And particularly as it being known previously to him in all probability by means of the post, and certainly to Le Coulteux and Swann by means of V. Staphorst, and by their means to the committee of finance, an attempt to keep it secret to be used occasionally would have been vain.
I have written therefore to the bankers to take measures for obtaining gradually the bills necessary for this remittance. As so large a number could not be obtained all at once, and if not obtained before it were known publicly that such a remittance were to be made, would be purchased at a less advantageous exchange. I have preferred the mode of remittance because more advantageous than by draughts from this place, and more convenient.
I do not know whether Le Coulteux and Swann are going on  with their speculation with the committee of finance. If any contract is made with them by government at present it will be at least with a knowlege of the present situation of our debt. The propositions which they intended making and which I believe they had been assured of passing in the committee of finance and liquidation was to pay half a million a month in French effects now due, to the full amount of the whole American debt. Their profit was to arise on their purchasing these effects now below par. The advantage they held out to government was that by this means the whole American debt would be liquidated at fixed and certain periods and in a much shorter time than the terms at present existing.
I have had a second conversation with M. de Montmorin and one also with Rayneval on the subject of the consular convention. They are both decided in their interpretation of it. They say the word Etats du Roi mean strictly la France, and that this is proved by an infinity of treaties. I observed to them what you mentioned concerning the word France being changed, and your objecting to it in your correspondence. Montmorin persisted in saying that no exequatur could be given—Reyneval, that no correspondence could be adverted to, as the act itself must explain itself. We did not satisfy each other on that score. I mentioned the use that a consul might be of in the islands in preventing differences, or at least giving a true account of them, whereas our citizens interested would naturally be induced to exaggerate them and produce disagreeable effects in the U.S.
They observed that any merchant of confidence, settled there, and represented to this government as such, would be countenanced and might answer the same end, whereas if we had a Consul it would bring them into difficulties with Spain. They added that they were sure that the U.S. would not reduce them to the disagreeable necessity of refusing a demand, which would certainly be the case if they persisted in desiring a consular establishment in the islands.—They observed however that the time to speak further of this would be, if an exequatur should be asked for the consul appointed to Martinique. I did not bring on this conversation and of course was willing not to push it, particularly as I am persuaded this would produce a bad effect in the assembly at present, where as I have mentioned, there is much ill humour against their islands, and much jealousy of us with respect to them.
I am very well acquainted here with some of the principal  proprietors in the islands, and several of the deputies also. They do not need urging respecting the provision business. They have hopes of succeeding ultimately, but they know it will not be willingly on the part of this country, and particularly as long as the circumstances remain as at present. The merchants of Bordeaux, the deputies in the assembly from all the commercial towns, as well as the provinces in which they are, have been all forward in the revolution. They are therefore indulged at present, and no inducement could engage the leading members of the assembly to displease them although many of them acknowlege the justice and policy of allowing the islands to victual themselves on the best terms possible. They told me at the time war was expected, that they were sure of obtaining an admission of neutral vessels into the islands during the war, and they have no doubt as soon as the revolution is considered as completed here, viz. in the next legislature, of obtaining many commercial privileges that would be now refused, such as that of procuring provisions, and slaves by foreign commerce.
I inclose you a letter from one of the American captives at Algiers, and also a paper respecting them which Cathalan desires me to communicate to you. I do not answer the letters I receive from Algiers as it might be a means of injuring the prisoners in inducing a belief of a desire to ransom them, which would necessarily excite the avarice of the regency. I see no hopes of any thing being done by the Mathurins, and I have no knowlege of the attempt to ransom them mentioned in the letter.
You will receive inclosed also a memorial by M. de Calonne, and also one by the Duke of Orleans. They are both much read. It is reported that M. de Calonne has left England and is gone to join the Count D’Artois at Turin. I send you also various reports made by the committees of the assembly. And a packet sent here to your address I dont know by whom. I have the honor to be with sentiments of the most sincere attachment, Dear Sir, your obedient humble servant,

W Short


Nov. 7. P.S. I have learned this morning that the messenger has passed through Paris with the articles of pacification signed at Madrid. M. de Montmorin told a person from whom I have it that the principals were that the English should have a right to form an establishment any where to the north of Nootka, where the Spaniards had never had one, that they should enjoy the whale fishery in those seas and should be allowed to build  descabanes, (but not form an establishment) on the coasts of the Spanish possessions. This pacification gives great pleasure here, and they are now waiting with much anxiety for the arrival of a messenger who shall bring an account of their disarming in England. They have some difficulty in believing that Mr. Pitt after such heavy expences, will be satisfied with what appears to them so trifling a consideration.

